       Case 1:20-cv-01894-JEJ-EBC Document 8 Filed 01/28/21 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TARIK LENNOX ROBERTS,                     :
             Petitioner,                  :      1:20-cv-1894
                                          :
       v.                                 :      Hon. John E. Jones III
                                          :
WARDEN GREGORY BRIGGS,                    :
           Respondent.                    :

                               MEMORANDUM

                                January 28, 2021

       On October 14, 2020, Petitioner Tarik Lennox Roberts (“Roberts”), a

pretrial detainee confined at the Dauphin County Prison, Harrisburg, Pennsylvania,

initiated the instant petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241,

challenging the “Magistrate’s decision to hold a preliminary arraignment and a

preliminary hearing on a faulty charging instrument.” (Doc. 1, p. 2). He also

complains that he has no access to adequate legal material in violation of the

Eleventh Amendment. (Id. at 7). He is requesting that the criminal case be

dismissed with prejudice. (Id. at 8).

       Rule 4 of the Rules Governing Section 2254 Cases in the United States

District Courts states that “[i]f it plainly appears from the petition and any attached

exhibits that the petitioner is not entitled to relief in the district court, the judge

must dismiss the petition and direct the clerk to notify the petitioner.” Rule 1(b)
       Case 1:20-cv-01894-JEJ-EBC Document 8 Filed 01/28/21 Page 2 of 7




permits application of rules to habeas corpus petitions pursuant to 28 U.S.C. §

2241. A petition may be dismissed without review of an answer when the petition

is frivolous, or obviously lacking in merit, or where . . . the necessary facts can be

determined from the petition itself. . . . ” Allen v. Perini, 424 F.2d 134, 141 (6th

Cir. 1970).

      Preliminary review reveals that the petition is subject to summary dismissal.

I.    BACKGROUND

      Petitioner asserts that on November 10, 2019, a faulty criminal indictment

was handed down and that the magistrate judge proceeded with a preliminary

arraignment and preliminary hearing with charging documents accompanied by an

inaccurate affidavit of probable cause and bearing the wrong criminal complaint

number. (Doc. 1, p. 7).

      He also claims that he did not have access to adequate legal material while

housed at the Dauphin County Prison. (Id.).

      An electronic search of the Unified Judicial System of Pennsylvania Web

Portal, https://ujsportal.pacourts.us/DocketSheets/CP.aspx, indicates that the action

Roberts is challenging is pending in the Court of Common Pleas of Dauphin

County and bears docket number CP-22-CR-5956-2019. Review of the docket

reveals multiple motions to continue his appearance in “Plea Court” with notes

                                           2
       Case 1:20-cv-01894-JEJ-EBC Document 8 Filed 01/28/21 Page 3 of 7




indicating “Plea Court Continued - Defendant Not Ready – Defense Attorney.”

Most recently, on September 30, 2020 and December 23, 2020, the docket

indicates that the case has been “continued to trial term.”

II.   DISCUSSION

      Because Roberts is a pretrial detainee, the matter is appropriately considered

a petition pursuant to 28 U.S.C. § 2241. See Glazewski v. United States, No. CV

16-3052 (RBK), 2017 WL 2899686, at *1 (D.N.J. July 6, 2017) collecting the

following cases: “See Thomas v. New Jersey, No. 16–1436, 2016 WL 345701, at

*1 (D.N.J. June 20, 2016) (construing habeas petition that was filed under § 2254

as one that is filed under § 2241 because petitioner is a state pretrial detainee);

Smith v. Pennsylvania State Attorney Gen., No. 11–1813, 2011 WL 6012976, at *1

(M.D. Pa. Nov. 3, 2011) (holding that as a pretrial detainee, petitioner was not in

custody pursuant to a state court judgment and could not proceed under § 2254, but

could proceed under § 2241), report and recommendation Case 3:17-cv-01465-2

adopted, 2011 WL 6012933 (M.D. Pa. Dec. 1, 2011); Avila v. New Jersey, No. 07–

3387, 2007 WL 2682937, at *4 n.4 (D.N.J. Sept. 6, 2007).” Federal courts have

jurisdiction under 28 U.S.C. § 2241 to issue a writ of habeas corpus before a state

court criminal judgment is entered. See Moore v. De Young, 515 F.2d 437, 441– 42

(3d Cir. 1975); see also Duran v. Thomas, 393 F. App’x. 3, 4 (3d Cir. 2010)

                                           3
       Case 1:20-cv-01894-JEJ-EBC Document 8 Filed 01/28/21 Page 4 of 7




(stating “[S]ection 2241 authorizes a federal court to issue a writ of habeas corpus

to any pre-trial detainee who is in custody in violation of the Constitution or laws

or treaties of the United States.”) (internal quotation marks and citations omitted).

      Generally, federal courts must adjudicate all cases and controversies that are

properly before them. New Orleans Pub. Serv., Inc. v. Council of City of New

Orleans, 491 U.S. 350, 358 (1989). Abstention, however, “is the judicially created

doctrine under which a federal court will decline to exercise its jurisdiction so that

a state court or state agency will have the opportunity to decide the matters at

issue.” Heritage Farms, Inc. v. Solebury Twp., 671 F.2d 743, 746 (3d Cir. 1982).

In Younger v. Harris, the United States Supreme Court “established a principle of

abstention when federal adjudication would disrupt an ongoing state criminal

proceeding.” Yang v. Tsui, 416 F.3d 199, 202 (3d Cir. 2005) (discussing Younger,

401 U.S. 37 (1971)). The Younger Court based its decision on the principles of

comity and “the longstanding public policy against federal court interference with

state court proceedings.” Younger, 401 U.S. at 43. Younger abstention applies

when the following three requirements are met: “(1) there are ongoing state

proceedings that are judicial in nature; (2) the state proceedings implicate

important state interests; and (3) the state proceedings afford an adequate

opportunity to raise the federal claims.” Lazaridis v. Wehmer, 591 F.3d 666, 670

                                           4
       Case 1:20-cv-01894-JEJ-EBC Document 8 Filed 01/28/21 Page 5 of 7




(3d Cir. 2010) (quoting Addiction Specialists, Inc. v. Twp. of Hampton, 411 F.3d

399, 408 (3d Cir. 2005)).

      Notably, even when all requirements are met, abstention is not appropriate

when the following extraordinary circumstances exist: “(1) the state proceedings

are being undertaken in bad faith or for purposes of harassment or (2) some other

extraordinary circumstances exist, such as proceedings pursuant to a flagrantly

unconstitutional statute. . . .” Schall v. Jovce, 885 F.2d 101, 106 (3d Cir. 1989).

These exceptions are to be narrowly construed. Loftus v. Twp. of Lawrence Park,

764 F. Supp. 354, 357 (W.D. Pa. 1991).

      It is evident from the state court electronic docket sheet and the petition that

Roberts in engaged in ongoing criminal proceedings which implicate important

state interests and is actively engaged in defense of those proceedings. At present,

the matter is scheduled to proceed to trial. Because there is relief available at the

state court level, there is an absence of extraordinary circumstances that would

warrant the intervention of a federal court on this issue. Thus, out of deference to

the state judicial process, it is appropriate to abstain from entertaining the petition

and Roberts’ invitation to dismiss the criminal complaint against him. Indeed,

“[i]n no area of the law is the need for a federal court to stay its hand pending

completion of state proceedings more evident than in the case of pending criminal

                                           5
         Case 1:20-cv-01894-JEJ-EBC Document 8 Filed 01/28/21 Page 6 of 7




proceedings.” Evans v. Court of Common Pleas, 959 F.2d 1227, 1234 (3d Cir.

1992).

      B.      Civil Rights Claim

      Roberts includes a civil rights claim in his habeas petitions. “[H]abeas relief

is clearly quite limited: ‘The underlying purpose of proceedings under the ‘Great

Writ’ of habeas corpus has traditionally been to ‘inquire into the legality of the

detention, and the only judicial relief authorized was the discharge of the prisoner

or his admission to bail, and that only if his detention were found to be unlawful.’”

Leamer v. Fauver, 288 F.3d 532, 540 (3d Cir. 2002) (quoting Powers of Congress

and the Court Regarding the Availability and Scope of Review, 114 Harv.L.Rev.

1551, 1553 (2001)). When seeking to impose liability due to the deprivation of

any rights, privileges, or immunities secured by the Constitution and laws, the

appropriate remedy is a civil rights action. See Leamer, 288 F.3d at 540. “Habeas

corpus is not an appropriate or available federal remedy.” See Linnen v. Armainis,

991 F.2d 1102, 1109 (3d Cir. 1993).

      The claim for which he seeks to impose liability due to the deprivation of

adequate access to a law library is erroneously included in his petition for writ of

habeas corpus as it does not involve a challenge to the legality of his present



                                          6
       Case 1:20-cv-01894-JEJ-EBC Document 8 Filed 01/28/21 Page 7 of 7




incarceration. Consequently, the claim will be dismissed without prejudice to his

right to reassert it in a properly filed civil rights action.

III.   CONCLUSION

       For the reasons set forth above, the petition for writ of habeas corpus will be

dismissed.

       A separate Order will enter.




                                             7
